DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: each instance of “3,3,4,4-biphenyltetracarboxylic acid dianhydride” in the disclosure should be “3,3’,4,4’-biphenyltetracarboxylic acid dianhydride” (i.e., prime (‘) symbols should be added to the chemical name). Appropriate correction is required.


Claim Objections
Claims 1, 3, 7, 9, 19, and 20 are objected to because of the following informalities: each instance of “3,3,4,4-biphenyltetracarboxylic acid dianhydride” should be “3,3’,4,4’-biphenyltetracarboxylic acid dianhydride”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al. (US 2013/0126940).
Regarding claims 1, 7, and 10:
Simone discloses reflective material for light emitting diode (LED) assemblies and thermal control blankets [0001]. Both the LED assembly and the thermal control blanket comprise a filled polyimide layer [0007-0021]. The polyimide is prepared from a polyamic acid solution that is formed by reacting the dianhydride with the diamine [0050]. 
The filled polyimide layer comprises a polyimide derived from at least 45 mol% of 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA), based on a total dianhydride content of the polyimide, and at least 50 mole percent of 2,2'-bis(trifluoromethyl)benzidine (TFMB) based on a total diamine content of the polyimide; and a white pigment particular filler [0007-0021]. In some embodiments, the polyimides of the present disclosure have at least 50 mole percent of BPDA and at least 50 mole percent of TFMB [0038]. Additional dianhydrides can be used, including pyromellitic dianhydride (PMDA) [0040]. Additional diamines can be used, including trans-1,4-diaminocyclohexane (CHDA) [0041].
Simone is silent with regard to the specific combination of BPDA, PMDA, TFMB, and CHDA. 
The reference, however, teaches its polyimide, and therefore its polyamic acid, must be derived at least BPDA and TFMB, and further teaches the additional use of PMDA and CHDA are within the scope of its invention. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the components taught by Simone, including the combination of BPDA, PMDA, TFMB, and CHDA, to provide a polyimide according to its invention, and thereby achieve the claimed invention.
Regarding claims 2, 8, 17, and 18:
Simone teaches the use of not more than 50 mol% of CHDA [0041].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of CHDA, including over amounts presently claimed, to provide a polyimide according to Simone’s invention, and thereby achieve the claimed invention.
Regarding claims 3, 9, 19, and 20:
Simone teaches the use of at least 50 mole percent of BPDA [0038]. The reference further teaches the use of not more than 55 wt% of PMDA [0040]. These teachings provide an amount of PMDA that overlaps with the claimed amounts (e.g., a mixture of BPDA and PMDA at a molar ratio of 50:50 results in a mixture of 57% of BPDA and 43% of PMDA).
 As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of PMDA, including over amounts presently claimed, to provide a polyimide according to Simone’s invention, and thereby achieve the claimed invention.
Regarding claim 4:
Simone uses organic solvents for the polyamic acid solutions [0029; 0268].
Regarding claim 11:
Simone teaches its polyimides have a mean transmittance of greater than 80% over wavelengths of 400 to 700 nm and have a coefficient of thermal expansion of -5 to 10 ppm/°C [0036; 0044]. Furthermore, in addition to the filled polyimide layer, Simone teaches the use of an unfilled polyimide that can be the same as the first polyimide, i.e., it can be the derived from the combination of BPDA, PMDA, TFMB, and CHDA [0057]. The examiner submits such an unfilled polyimide layer has the same properties as claimed because it contains the same polyimide as presently claimed.
Regarding claim 12:
Simone discloses several embodiments of laminates comprising a base material and the filled polyimide layer [0057; 0217].
Regarding claim 13:
Simone teaches the polyimide film can be used in dynamic flexural applications, including flex circuit applications [0044; 0052; 0209]. Circuits (electronic element) can be provided on the film [0013; 0054].
Regarding claim 14-15:
Simone discloses a process of forming the polyimide film comprising applying the polyamic acid solution to a base material, heating the solution to form a film, and separating the film from base material [0050; 0271].


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al. (US 2013/0126940) in view of Kohama et al. (JP 2015-101710).
Note: citations refer to the machine translation of JP ‘710 provided with this Office Action.
Regarding claims 5-6:
Simone discloses a polyamic acid solution as previously explained.
Simone is silent with regard to the use of an imidazole.
Such compounds were known in the art. For example, Kohama discloses a polyimide precursor composition comprising a polyimide precursor (polyamic acid) and an imidazole compound [abstract; 0001; 0033]. The use of an imidazole compound improves the heat resistance and a smaller coefficient of thermal expansion of the polyimide while maintaining transparency [0016; 000047-0050]. The content of the imidazole is less than 4 moles per mole of the repeating unit of the polyimide precursor [0052].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an imidazole compound to the polyamic acid solution of Simone to provide the improved properties as taught by Kohama. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the imidazole compound, including over amounts within the presently claimed range, to provide the improved properties.
 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simone et al. (US 2013/0126940) in view of Miyamoto et al. (US 2018/0037698).
Regarding claim 16:
Simone discloses a process of forming the polyimide film as previously explained.
Simone is silent with regard to the use of laser irradiation to separate the film from the base.
Such a step was known in the art. For example, Miyamoto discloses a polyimide film and a method for producing it [0001-0002]. The method comprises coating a resin composition onto a substrate, heating the resin to form a polyimide film, and separating the film from the substrate, wherein the separation step includes irradiating the substrate with a laser [0040-0045].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a step of irradiating the film of Simone with a laser to separate the film from the substrate as known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787